Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 23, 2018

                            No. 04-17-00505-CR & 04-17-00506-CR

                                  Richard Anthony GALINDO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 5792 & 5793
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due to be filed on May 10, 2018. This court previously
granted two motions giving appellant additional time to file his brief. This court’s last order
granted appellant’s requested extension to July 16, 2018, but stated no further extensions would
be granted absent extenuating circumstances.

        On July 16, 2018, appellant filed a motion to dismiss these appeals requesting that the
appeals be dismissed “without prejudice.” This court cannot dismiss an appeal without
prejudice. TEX. R. APP. P. 42.2; 43.2(f). Alternatively, appellant requests that this court consider
the brief he filed in the trial court in support of a motion to reconsider as his appellant’s brief.
Because an appellant’s brief must comply with Rule 38.1 of the Texas Rules of Appellate
Procedure, and the brief appellant filed in the trial court does not comply with that rule,
appellant’s motion is DENIED. Appellant’s brief must be filed no later than July 30, 2018. NO
FURTHER EXTENSIONS WILL BE GRANTED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court